COURT OF CHANCERY
                                       OF THE
                                 STATE OF DELAWARE
ANDRE G. BOUCHARD                                               LEONARD L. WILLIAMS JUSTICE CENTER
     CHANCELLOR                                                    500 N. KING STREET, SUITE 11400
                                                                  WILMINGTON, DELAWARE 19801-3734




                               Date Submitted: March 2, 2021
                                Date Decided: April 14, 2021

     Jeremy D. Eicher, Esquire                   Jennifer C. Voss, Esquire
     Eicher Law LLC                              Skadden, Arps, Slate, Meagher & Flom LLP
     1007 North Orange Street, 4th Floor         920 North King Street, 7th Floor
     Wilmington, DE 19801                        Wilmington, DE 19801

     Frank E. Noyes, II, Esquire                 Kevin R. Shannon, Esquire
     Offit Kurman, P.A.                          Potter Anderson & Corroon LLP
     1201 N. Orange Suite, Suite 10E             1313 North Market Street
     Wilmington, DE 19801                        Wilmington, DE 19801

          RE:     In re: TransPerfect Global, Inc.
                  Civil Action No. 9700-CB

                  Elizabeth Elting v. Philip R. Shawe, et al.
                  Civil Action No. 10449-CB

 Dear Counsel:

          This letter constitutes the court’s decision on the motion of Robert B. Pincus

 (the “Custodian”), the court-appointed Custodian of TransPerfect Global, Inc.

 (“TPG” or the “Company”), for an order of discharge, which was argued on March

 2, 2021. The motion was accompanied by a comprehensive form of order (the

 “Proposed Order”).1         The court will issue at a later date a decision on the



 1
     Dkt. 1535. Unless otherwise noted, docket references come from C.A. No. 9700-CB.
In re TransPerfect Global, Inc., et al.
Civil Action Nos. 9700, 10449-CB
April 14, 2021


objections that were made to certain fee petitions of the Custodian and certain

related motions, which also were argued on March 2, 2021.

         As virtually any reader of Court of Chancery decisions knows, the Custodian

was appointed under 8 Del. C. § 226 after a 2015 trial that chronicled the

irretrievable dysfunction and deadlocks between the Company’s two co-

founders: Elizabeth Elting and Philip R. Shawe.          Among other duties, the

Custodian was charged to run a sale process that resulted in Shawe purchasing

Elting’s 50% interest in the Company under a Securities Purchase Agreement

dated November 19, 2017 (the “SPA”) to become its 99% owner, with Shawe’s

mother holding the remaining 1%. This decision refers to the Company and Shawe

together, at times, as “Respondents.”

         On February 15, 2018, the court entered an order approving the SPA (the

“Final Order”), which incorporated releases virtually verbatim from the SPA.2 On

May 3, 2018, the Delaware Supreme Court affirmed this order and the related

opinion.3 The transaction closed a few days later on May 7, 2018. Thereafter, the

Custodian remained responsible for certain post-closing tasks, including some tax




2
    See Dkt. 1243 ¶ 3.
3
    Elting v. Shawe, 185 A.3d 694 (Del. 2018) (TABLE).

                                           2
In re TransPerfect Global, Inc., et al.
Civil Action Nos. 9700, 10449-CB
April 14, 2021


matters and a post-closing purchase price adjustment process, which have been

completed.

         Respondents and Elting do not oppose the discharge of the Custodian.4

Elting also does not oppose the terms of the Proposed Order but she has requested

two modifications, which are addressed below.5 The Respondents object to many

of the provisions in the Proposed Order and ask the court to enter instead a one-

paragraph order stating:

         . . . that the Custodianship is terminated effectively immediately, and
         that going forward the Custodian, Robert Pincus Esq., shall retain the
         same protections and indemnification rights granted to him under the
         Securities Purchase Agreement, the Sale Order and the Final Order in
         his individual capacity as he has had in his capacity as Custodian.6

         The discharge of a court-appointed custodian, as with the appointment of

one, generally rests within the discretion of the appointing court.7 The form of

order Respondents have proposed is inadequate for the task. Given the lengthy and




4
    Dkt. 1552 at 1; Dkt. 1566 ¶ 20.
5
    See Dkt. 1552.
6
    Dkt. 1566.
7
 See Jagodzinski v. Silicon Valley Innovation Co., LLC, 2015 WL 4694095, at *6 (Del.
Ch. Aug. 7, 2015) (“Black letter authority suggests that the ‘appointment and discharge
of a receiver is ordinarily a matter resting within the sound discretion of the appointing
court.’”) (quoting Ralph Ewing Clark, A Treatise on the Law and Practice of Receivers
1270 (3d ed. 1959)).

                                            3
In re TransPerfect Global, Inc., et al.
Civil Action Nos. 9700, 10449-CB
April 14, 2021


fractious history of these actions,8 the numerous (and often frivolous) collateral

litigations spawned from the sale process that have embroiled the Custodian and

many others, and the complexity of the issues involved, a more nuanced discharge

order is necessary to provide clarity on the terms of discharge.

       Accompanying this decision is the order of discharge the court has approved

(the “Discharge Order”) after carefully considering the issues raised in the parties’

briefs and during oral argument. Attached as Exhibit A is a redline showing the

differences between the Discharge Order and the Proposed Order. The Proposed

Order contained seventeen paragraphs of substantive provisions.          Using those

paragraph numbers as a frame of reference, the court discusses next the more

significant differences between the Proposed Order and the Discharge Order.

       Paragraphs 1-2, 11. These paragraphs effectuate the discharge and address

the escrow account (the “Escrow”) established under the SPA. Respondents do not


8
  See, e.g., In re TransPerfect Glob., Inc., 2019 WL 5260362, at *1 (Del. Ch. Oct. 17,
2019), appeal dismissed sub nom. TransPerfect Glob., Inc. v. Pincus, 224 A.3d 203 (Del.
2019) (TABLE), and cert. denied, 2019 WL 6130807 (Del. Ch. Nov. 18, 2019); In
re TransPerfect Glob., Inc., 2018 WL 904160 (Del. Ch. Feb. 15, 2018), aff’d sub
nom. Elting v. Shawe, 185 A.3d 694 (Del. 2018) (TABLE); In re TransPerfect Glob.,
Inc., 2017 WL 3499921 (Del. Ch. Aug. 4, 2017); In re Shawe & Elting LLC, 2016 WL
3951339 (Del. Ch. July 20, 2016), aff’d sub nom. Shawe v. Elting, 157 A.3d 142 (Del.
2017); In re TransPerfect Glob., Inc., 2016 WL 3477217 (Del. Ch. June 20, 2016, revised
June 21, 2016); Shawe v. Elting, 2015 WL 5167835 (Del. Ch. Sept. 2, 2015); In re Shawe
& Elting LLC, 2015 WL 4874733 (Del. Ch. Aug. 13, 2015), aff’d sub nom. Shawe v.
Elting, 157 A.3d 152 (Del. 2017).

                                          4
In re TransPerfect Global, Inc., et al.
Civil Action Nos. 9700, 10449-CB
April 14, 2021


object to paragraphs 1-2, which will be entered as submitted with one clarification

Elting requested,9 i.e., that paragraph 2 provide that Mr. Pincus will remain

empowered to direct the distribution of funds in the Escrow to the Buyer and Seller

(as defined in the SPA) after his discharge to the same extent he could do so before

his discharge.         Respondents object to paragraph 11 insofar as it gives the

Custodian’s attorneys—Skadden, Arps, Slate, Meagher & Flom LLP—a right to

direct certain payments that is not found in the SPA or the agreement governing

the Escrow.10 The court agrees with Respondents that Mr. Pincus should remain

responsible for directing payments post-discharge and has modified the Discharge

Order accordingly. The revised version of paragraph 11 in the Proposed Order

appears in paragraph 6 of the Discharge Order.

         Paragraphs 3-5. These paragraphs provide that the protections afforded

under the Court’s various orders, the parties’ agreements, and Delaware law will

continue in effect after the discharge as to Mr. Pincus, his counsel, and his other

advisors, respectively. Respondents’ only specific objection to these provisions is

that paragraph 3 could be read to reinstate certain provisions of the SPA that have




9
    See Dkt. 1552 at 1-2.
10
     Dkt. 1566 ¶ 12.

                                           5
In re TransPerfect Global, Inc., et al.
Civil Action Nos. 9700, 10449-CB
April 14, 2021


terminated, in particular a now expired non-disparagement provision.11           The

Custodian disagrees with this interpretation of the Proposed Order, contending that

it “does not revive terminated SPA provisions.”12 To avoid any confusion on the

issue, the court has added a provision in paragraph 3 making clear that it does not

modify the duration of any provisions of the SPA. Any term that has expired thus

will remain expired.

          Paragraphs 6-10. According to the Custodian, these provisions “attempt to

clarify the nature of” certain protections to which the Custodian and his counsel are

entitled (e.g., judicial immunity, indemnification, and payment obligations) “for

the avoidance of doubt and future disputes.”13 Respondents object to each of these

provisions, primarily on the ground that the language in these paragraphs

purportedly broadens or expands the protections at issue.14

          Having carefully reviewed each of these provisions, the court shares the

concern that some of them are worded in a manner that could be construed as

expanding upon pre-existing protections even if that was not the intent. For this

reason, and because the Custodian contends these provisions were not intended to

11
     Id. ¶¶ 7, 28.
12
     Dkt. 1570 at 11 n.4.
13
     Dkt. 1535 ¶ 5.
14
     See Dkt. 1566 ¶¶ 8-11.
                                          6
In re TransPerfect Global, Inc., et al.
Civil Action Nos. 9700, 10449-CB
April 14, 2021


expand pre-existing protections documented elsewhere, these paragraphs have

been deleted from the Discharge Order to avoid confusion over the scope of the

pre-existing protections.

         Paragraphs 12-14. These provisions concern the process for submitting fee

petitions in the future for amounts that may be due to Mr. Pincus and/or his

attorneys or other advisors. Respondents object that these provisions materially

modify the fee petition procedures the court established in the Second Order

Concerning Custodian’s Motion for Civil Contempt and Sanctions, as modified on

January 12, 2021 (the “Second Order”).15 The court agrees with Respondents that

the procedures set forth in the Second Order should govern any future fee

petitions.16

         Paragraphs 12-13 have been combined (into paragraph 7 of the Discharge

Order) and modified to reflect that the Second Order will continue to govern any

future fee petitions and to require (i) that a supporting affidavit be provided with

each fee petition in the future and (ii) that Mr. Pincus and/or his advisors provide

to the Company copies of the affidavit and the Billing Record required under the


15
     Dkts. 1399, 1559.
16
   At the conclusion of the March 2 hearing, the court directed that no further fee
petitions may be filed until the court rules on the pending fee petitions. Hr’g Tr. at 140
(Mar. 2, 2021) (Dkt. 1595). That direction remains in place.

                                            7
In re TransPerfect Global, Inc., et al.
Civil Action Nos. 9700, 10449-CB
April 14, 2021


Second Order before filing any future fee petitions for purposes of engaging in

good faith discussions to attempt to resolve any fee dispute. Paragraph 14 also has

been modified to make clear that Mr. Pincus may continue to retain attorneys and

other advisors in the future for specified purposes. The revised version of

paragraph 14 in the Proposed Order appears in paragraph 8 of the Discharge Order.

         Paragraphs 15-16. These provisions, which now appear in a modified form

in paragraphs 9 and 10 of the Discharge Order, consist of a release and bar order

relating to Mr. Pincus’s service as the Custodian of the Company. In their papers,

Respondents and the Custodian both discuss the release and bar provisions in the

Proposed Order by comparing them to the release and bar provisions in the SPA

and Final Order.

         Respondents object that the Proposed Order “modifies the release language

contained in the SPA,” pointing to the following specific language:

         The release (i) covers Pincus “in any capacity” and his “past, present
         and future family members”; (ii) covers Skadden’s “future” partners
         (in addition to its past and present partners); (iii) provides
         indemnification for “experts’ fees” (in addition to attorneys’ fees), and
         “accrued and unaccrued liabilities”; and (iv) broadens the scope of
         covered actions.17




17
     Dkt. 1566 ¶ 15.

                                            8
In re TransPerfect Global, Inc., et al.
Civil Action Nos. 9700, 10449-CB
April 14, 2021


As to the bar provision in the Proposed Order, Respondents object only generally

that it “expands the existing bar orders in the Final Order, without explanation.”18

          The Custodian contends that the release and bar orders in the Proposed

Order do “not broaden” and are “consistent with” the ones in the SPA and/or Final

Order.19 To that end, the Custodian highlights Section 8.2(f) of the SPA, where

Shawe agreed that he and the Company would be barred from pursuing “a claim of

any nature whatsoever” against the Custodian and his advisors:

          Parent and Buyer hereby agree that the order approving this
          Agreement . . . shall include, without limitation, . . . a provision
          barring, to the fullest extent permitted by law, Parent [Shawe], Buyer
          [PRS Capital LLC], Seller [Elting], Shareholders, the Company and
          its Subsidiaries or Affiliates, from initiating or pursuing, or causing
          any other Person to initiate or pursue, a claim of any nature
          whatsoever, against the Custodian, Skadden, Arps, Slate, Meagher &
          Flom, LLP (and its partners and employees), and the Custodian’s
          representatives, including, without limitation, Credit Suisse Securities
          (USA) LLC, Alvarez & Marsal LLC and Thomas Pennell.20

The Custodian goes on to explain that “[d]ischarge orders also can grant rights and

protections not previously afforded in earlier orders,”21 and provides examples of

18
     Id. ¶ 16.
19
     Dkt. 1570 ¶¶ 20-21.
20
  Dkt. 1185 Ann. C § 8.2(f). Paragraph 5 of the Final Order contains two bar orders. In
what the court can only assume was a drafting mistake, the bar orders in the Final Order
do not list the Company specifically by name as subject to the bar orders even though the
language in SPA expressly contemplated that would be the case. See Dkt. 1243 ¶ 5.
21
     Dkt. 1570 ¶ 15.

                                             9
In re TransPerfect Global, Inc., et al.
Civil Action Nos. 9700, 10449-CB
April 14, 2021


when the court has done so.22 Respondents provided no authority to the contrary

on this point.

         Turning to Respondents’ specific objections, the court agrees with

Respondents that the release should cover Mr. Pincus only in his capacity as

Custodian, which includes his role as a director,23 and has implemented this change

by deleting the “in any capacity” language in the Proposed Order to which the

Respondents object. This clarification aligns the scope of the release with the ones

in the SPA and the Final Order,24 which cover, in relevant part, all matters arising

out of or relating to the then-prior orders of this court authorizing the Custodian’s

actions:

         any and all Claims . . . arising out of, based upon or related to . . . any
         acts, events, facts, matters, transactions, occurrences, statements, or
         representations, or any other matter whatsoever arising out of or
         related to the Order of the Court, dated March 9, 2015, the Order of
         the Court, dated August 13, 2015, or the Sale Order and any matters
         contemplated thereby.25
22
     See id. Exs. 1-4.
23
   See TransPerfect Glob., 2019 WL 5260362, at *11 (“Pincus’ service as a tie-breaking
director on the Company’s board until a sale of the Company could be consummated was
one of the purposes for which he was appointed as the Custodian in August 2015.”).
24
  Shawe agreed in the SPA that “provisions concerning indemnification, advancement of
legal fees and expenses, and releases consistent with the provisions in this Agreement,”
would be included in the Final Order. Dkt. 1185 Ann. C § 8.2(f). As noted above, the
Final Order includes releases that track the ones in the SPA virtually verbatim. See Dkt.
1243 ¶ 3.
25
     Dkt. 1185 Ann. C § 8.2(b).

                                             10
In re TransPerfect Global, Inc., et al.
Civil Action Nos. 9700, 10449-CB
April 14, 2021



The court also has deleted the reference to “future” partners of Skadden, Arps,

Slate, Meagher & Flom LLP when listing the released parties by name. With

respect to Respondents’ third objection, the court disagrees that the release in the

Proposed Order “provides indemnification for ‘experts’ fees’ (in addition to

attorneys’ fees), and ‘accrued and unaccrued liabilities.’”26 The release does not

create a new right to indemnification, but simply uses the terms “expert fees” and

“unaccrued” in detailing the types of liabilities that are released.

         Finally, the court agrees with the Custodian that the release and bar order

should include the Company by name as a releasor and as bound by the bar order.

This clarification is consistent with the provision of the SPA quoted above and is

appropriate given Shawe’s control over the Company to ensure that all disputes

arising out of the Custodian’s service are put to rest. Respondents did not object to

this aspect of the release or the bar order in the Proposed Order.

         Paragraph 17.     This paragraph, which appears as paragraph 11 of the

Discharge Order, provides for the court’s retention of exclusive jurisdiction over

specified matters. In response to Elting’s request, the court has added a clause to

make clear that the court’s retention of exclusive jurisdiction includes any disputes


26
     Dkt. 1566 ¶ 15 (emphasis added).

                                           11
In re TransPerfect Global, Inc., et al.
Civil Action Nos. 9700, 10449-CB
April 14, 2021


between or among the parties relating to “Tax Proceedings,” as that term is defined

in the SPA.27

         Finally, the court has added at the end of the Discharge Order a provision

entering final judgment under Court of Chancery Rule 54(b) with respect to the

Discharge Order.

                                          Sincerely,

                                          /s/ Andre G. Bouchard
                                          Chancellor

AGB/gm




27
     See Dkt. 1185 Ann. C § 1.1.

                                            12